THE COURT.
[1] Any question of insufficiency of evidence to warrant an indictment is not a proper subject of inquiry on habeas corpus (In re Kennedy, 144 Cal. 634, [103 Am. St. Rep. 117, 1 Ann. Cas. 840, 67 L. R. A. 406, 78 Pac. 34]).
In so far as appears, the sufficiency of the indictment in this matter cannot be examined into on habeas corpus (In re Ruef, 150 Cal. 665, [89 Pac. 605]).
The application for a rehearing is denied.
Angellotti, C. J., Lawlor, J., Wilbur, J., and Olney, J., concurred.